Citation Nr: 0912882	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-30 863	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, including osteoarthritis.  

2.  Entitlement to service connection for osteoarthritis of 
the right ankle.  

3.  Entitlement to service connection for osteoarthritis of 
the right knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from June 1963 to 
June 1967.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the Veteran's claims for service connection for 
bilateral pes planus and for osteoarthritis in his right hip, 
right knee, and right ankle.  

A subsequent RO decision in October 2005 also denied an 
additional claim for special monthly pension (SMP) based on 
the need for regular aid and attendance or at the housebound 
rate.  Although the Veteran filed a timely notice of 
disagreement (NOD) in response, to initiate an appeal of this 
additional claim, after receiving a statement of the case 
(SOC), he did not perfect his appeal of this additional claim 
by filing a timely substantive appeal (e.g., a VA Form 9 or 
equivalent statement).  So that claim is not before the 
Board.  38 C.F.R. §§ 20.200, 20.302 (2008).

Also, during the even more recent February 2009 hearing at 
the RO before the undersigned Veterans Law Judge of the Board 
(Travel Board hearing), the Veteran and his representative 
withdrew the appeal for service connection for bilateral 
pes planus.  They submitted a statement immediately after the 
hearing confirming this, so that claim also is no longer 
before the Board.  38 C.F.R. § 20.204 (2008).  




FINDINGS OF FACT

1.  The Veteran had a right hip disorder prior to service - 
namely, a slipped capital femoral epiphysis (SCFE), as 
documented initially in the report of his military enlistment 
examination and subsequently in the several records of his 
contemporaneous evaluation and treatment while in service.  
And this pre-existing condition was not permanently worsened 
during or by his military service beyond its natural 
progression.  

2.  A medical opinion obtained in June 2008 from a VA 
compensation examiner confirms the Veteran had a pre-existing 
right hip disorder, SCFE, when entering the military, and 
that this pre-existing condition was not exacerbated during 
or by his military service beyond its natural progression.  
This June 2008 VA compensation examiner also indicated the 
SCFE often eventually leads to osteoarthritis or degenerative 
arthritis or joint disease in the hip.  There is no medical 
evidence in the claims file refuting this VA examiner's 
opinion.

3.  Osteoarthritis of the right hip, right knee, and right 
ankle is not shown during service or to a compensable degree 
of at least 10-percent disabling within one year after 
service, nor is there any competent medical evidence of 
record otherwise linking the osteoarthritis in the Veteran's 
right hip, knee and ankle to his military service.  


CONCLUSIONS OF LAW

1.  The Veteran's pre-existing right hip disorder was not 
aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5107(b) (West 2002 & Supp.2007); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2008).  

2.  To the extent he has osteoarthritis specifically, in his 
right hip, knee, and ankle, it was not incurred in or 
aggravated during service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in October 2004, 
the RO advised the Veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a). See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  

The RO issued that October 2004 VCAA notice letter prior to 
initially adjudicating the Veteran's claims in April 2005, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  Further, and more recently, 
in an August 2006 letter the RO also informed him of the 
downstream disability rating and effective date elements of 
his claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  And after providing that additional VCAA 
notice, the RO readjudicated his claims in the August 2006 
statement of the case (SOC) and even more recently in the 
March and July 2008 supplemental SOCs (SSOCs).  This is 
important to point out because the Federal Circuit Court has 
held that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

So even if there arguably is any deficiency in the notice to 
the Veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post- 
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the Veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the Veteran over the course of this 
appeal, and his responses, he clearly has actual knowledge of 
the evidence he is required to submit; and (2) based on his 
contentions and the communications provided to him by VA over 
the course of this appeal, he is reasonably expected to 
understand from the notices provided what was needed.  
Sanders v. Nicholson, 487 F.3d 881 (2007), petition for cert. 
filed, No. 07-1209 (S. Ct. Mar. 21, 2008).  He has been 
represented throughout this appeal by an accredited Veteran's 
services organization, the Texas Veterans Commission, which 
presumably is knowledgeable of the requirements for 
establishing entitlement to service connection for the 
conditions at issue, including if pre-existing service.  
Indeed, the Veteran and his representative made arguments 
during the recent February 2009 Travel Board hearing 
specifically addressing the requirements of service 
connection, including, again, on the basis of aggravation of 
a pre-existing condition.

As for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), private medical records, 
and VA medical records, such as the reports of his VA 
compensation examinations - including in June 2008 for a 
medical opinion concerning whether his pre-existing right hip 
disorder was chronically aggravated (i.e., made permanently 
worse) by his military service - that is, beyond the 
condition's natural progression.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).



Etiological opinions were not obtained concerning the 
Veteran's other claims for osteoarthritis affecting his right 
knee and ankle (in addition to his right hip).  But the Board 
finds that the evidence, discussed below, including his 
service treatment records does not show any relevant 
complaints or treatment for right knee and ankle problems or 
degenerative arthritis of these joints, in particular, either 
during service or for many years after, well beyond the one-
year presumptive period.  And there also, as already alluded 
to, is no competent medical evidence suggesting or indicating 
a nexus or link between his military service and these 
disorders.  The Board therefore concludes that a remand for 
an examination and/or opinion is not necessary to decide 
these claims. See 38 C.F.R. § 3.159 (c)(4) (2008).  
Scheduling an examination under the circumstances presented 
would essentially put the examiner in the role of fact 
finder, rather than one who makes the necessary medical 
determinations.  Charles v. Principi, 16 Vet. App. 370 (2002)

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
with respect to the issues at hand because there is no 
indication these disabilities may be associated with the 
veteran's period of active military service.  His 
unsubstantiated lay allegations are not reason enough to 
schedule a VA compensation examination for a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).

As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.



Service Connection

Generally, service connection will be granted if it is shown 
that a Veteran suffers from disability resulting from an 
injury sustained or a disease contracted in the line of duty 
during active military service, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303(a), 3.306.

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  To prevail on a 
claim of service connection on the merits, there must be 
medical evidence of (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in- service 
disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999); see also Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and degenerative joint disease or osteoarthritis 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where evidence or medical judgment is such as to 
warrant a finding that an injury or disease existed prior 
thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).



The presumption of soundness attaches only where there has 
been an induction examination in which the later-complained 
of disability was not detected.  Crowe v. Brown, 7 Vet. App. 
238, 245 (1994); Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).

If a pre-existing disability was noted upon entry into 
service, the Veteran cannot bring a claim for service 
connection for that disability, but he may bring a claim for 
service-connected aggravation of that disability.  See 
Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, 
section 1153 applies and the burden falls on him to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).

Aggravation of a pre-existing condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See also Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  

Factual Background

The report of the Veteran's May 1963 military enlistment 
physical examination shows a history of right hip surgery, no 
sequelae.  Service treatment records reveal that in February 
1964, at age 19, he sought treatment for pain in his right 
anterior thigh following running in basketball and when 
squatting.  It was indicated that three years earlier (so 
prior to beginning his service in the military) he had 
undergone surgery for an open pin fixation of his right hip 
for a slipped femoral epiphysis.  X-rays of his right hip 
confirmed that three pins were in place, and that there was 
good resultant treatment of the slipped femoral capital 
epiphysis.  At a March 1964 physical examination, range of 
motion was described as good and near normal, with limitation 
on internal rotation only.  Minimal disability was reported.  
It was recommended the Veteran slow down on sports until the 
discomfort completely subsided.  

The remainder of the Veteran's STRs, including the report of 
his military separation physical examination, is completely 
unremarkable for any further complaints or findings 
concerning his right hip.  There also is no mention 
whatsoever in any of his STRs of problems with his right knee 
and ankle, including as due to degenerative joint disease or 
osteoarthritis.  

The same is true for the one-year presumptive period 
following the Veteran's June 1967 discharge from service, and 
indeed for many ensuing years also.

An October 2004 VA outpatient clinical record reported the 
Veteran had a two-year history of right hip pain (meaning 
since 2002 or thereabouts).  The diagnostic impression 
included degenerative joint disease.  At a VA medical 
examination in February 2005, the Veteran complained of 
arthritis in his hips, knees, and ankles since 1963.  It was 
reported thtat he had a service history of work assignments 
in special services and in gymnasiums, with participation in 
sports and resultant injuries to his hips, knees, and ankles.  
The diagnoses included arthritis of the hips, knees, and 
ankles, objective factors including X-rays and range of 
motion.  

Private and VA clinical records dated in 2005 and 2006 report 
right hip pathology diagnosed as avascular necrosis, 
trochanter bursitis, labral pathology, and degenerative 
arthritis.  

In June 2008, a VA medical examination of the joints was 
performed for a medical opinion to determine whether the 
Veteran's pre-existing right hip condition was aggravated by 
his military service.  The examiner indicated the Veteran's 
records were available and had been reviewed.  It was stated 
that the service treatment records showed the Veteran had an 
injury to the right hip prior to service that was treated by 
surgical fixation, and that he was seen eight months after 
service enlistment for hip pain complaints.  It was stated 
that nothing was noted at discharge from service, and that 
post-service medical records did not show right hip arthritis 
until 2005.  

The examiner concluded it was less likely than not the 
Veteran's pre-existing right hip injury was aggravated (i.e., 
made permanently worse beyond natural progression) by his 
military service.  The VA examiner explained that one of the 
reasons for concluding this was that there was no evidence of 
a specific injury to the right hip in service.  This VA 
examiner also pointed out the Veteran's right hip condition 
seemed to improve after reduction of activity.  Lastly, in 
further discussing the medical rationale of the opinion, this 
VA examiner explained that the Veteran had a slipped capital 
femoral epiphysis (SCFE) during his childhood, and that this 
condition leads to degenerative joint disease (DJD) or 
osteoarthritis.  This VA examiner added that patients with a 
history of SCFE are at increased risk for premature 
development of osteoarthritis (degenerative arthritis) and, 
moreover, that unrecognized SCFE is  thought to be a common 
cause of osteoarthritis.  In patients without complications, 
said the VA examiner, osteoarthritis of the hip usually 
develops over a course of decades.  The VA examiner then, in 
concluding, referenced medical data and literature in support 
of his opinion.  

Analysis

The Veteran is requesting service connection for 
osteoarthritis in his right hip, knee, and ankle.  He 
maintains the osteoarthritis in these joints was incurred 
during his military service, and that his right hip 
disability - even though it pre-existed his military 
service, nonetheless was aggravated by his service.  

First, addressing the issue of service connection for a right 
hip disorder to include osteoarthritis, the report of the 
military enlistment physical examination clearly shows a 
history of right hip surgery.  The Veteran's contemporaneous 
service treatment records further detail his childhood 
history of right hip surgery for a slipped capital femoral 
epiphysis, i.e., SCFE.  The June 2008 VA medical opinion also 
detailed the exact nature and history of the Veteran's pre-
existing right hip disability.  The presumption of soundness 
at service entrance therefore does not apply because a right 
hip disability, namely SCFE, was clearly noted during the 
Veteran's military enlistment examination.  And the notation 
of this pre-existing condition was not merely limited to the 
Veteran's self-reported history or personal account, so 
sufficient to rebut the presumption of soundness at 
service entrance.  See, e.g., Gahman v. West, 13 Vet. App. 
148, 150 (1999); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238 (1994).

Since a right hip disorder, SCFE, was shown prior to service 
and was noted on entry, as discussed above, the Veteran 
cannot bring a claim for service connection for that 
disorder, but he may bring a claim for service-connected 
aggravation of that disorder.  Wagner v. Principi, 370 F. 3d 
1089 (Fed. Cir. 2004).  See, too, VAOPGCPREC 3-2003 (July 16, 
2003) (indicating that only if the condition was not noted at 
entrance into service would VA then be required to show by 
clear and unmistakable evidence both that the condition 
existed prior to service, and that it was not aggravated 
during service beyond its natural progression).

Concerning this, in February 1964, the Veteran's STRs show 
treatment for right hip pain subsequent to physical activity.  
At that time a medical history of right hip surgery was 
reported, and physical examination findings of the right hip 
were described in terms such as near normal and minimal 
disability, with a clinical recommendation for the Veteran to 
cease physical activity until the right hip discomfort 
subsided.  Subsequent STRs and physical examination records 
are in fact quiescent for any further complaints, diagnoses, 
or findings whatsoever regarding the right hip.  Further, the 
entirety of the interim record is absent for any medical 
evidence of right hip findings or pathology until 2004 (with 
only a 
two-year history dating back to 2002), approximately 35-37 
years after service, when a VA record reported right hip pain 
of two years' duration.  

Importantly, in the June 2008 VA medical opinion, a VA 
clinician who reviewed the record opined that it was less 
likely than not that the Veteran's pre-existing right hip 
pathology underwent a permanent worsening in service.  In 
support of the opinion the examiner referenced the lack of 
any specific hip injury in service, and silence as to hip 
problems subsequent to the episode of treatment for hip pain 
in service.  Review of the record in its entirety shows that 
it is absent for any competent medical evidence contrary to 
the VA medical opinion.  The Board may not base a decision on 
its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  It is also 
pointed out that temporary or intermittent flare-ups during 
service of a pre-existing injury or disease are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 
306-307 (1993).  By all accounts, the Veteran only 
experienced a relatively brief recurrence of his right hip or 
lower extremity pain while in service, which, as the June 
2008 VA examiner explained, apparently relatively quickly 
resolved by the Veteran limiting his physical activity.  And 
that, alone, is insufficient to show chronic (meaning 
permanent) aggravation of the pre-existing condition.  See 
again Jensen, 4 Vet. App. at 306-307; but see also Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Even were the Board to concede for the sake of argument the 
possibility of some increase in the pre-existing right hip 
disability during service, the Board is still compelled to 
conclude that, considering the most recent VA medical 
opinion, and without any medical evidence to the contrary, 
there is a specific finding that any increase in disability 
during service was merely due to the natural progression of 
the disease, and that there was no permanent worsening of the 
Veteran's right hip disorder during service.  Since there is 
no competent evidence that it worsened in service, the Board 
finds that presumption of aggravation found in 38 U.S.C.A. § 
1153 and 38 C.F.R. § 3.306 does not arise.  Browder v. 
Derwinski, 1 Vet. App. 204, 206-207 (1991).  The presumption 
of aggravation applies where there was a worsening of the 
disability in service, regardless of whether the degree of 
worsening was enough to warrant compensation.  Browder, 1 
Vet. App. 207.  In this case at hand, however, there is no 
competent evidence of worsening of the pre-existing right hip 
disorder during service, and the Veteran has not met the 
burden of establishing aggravation.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  

It must also be noted at this point that medical evidence 
many years after service also includes other right hip 
disability, including trochanter bursitis, labral pathology, 
and avascular necrosis.  Current disability is a necessary 
component of service connection.  38 C.F.R. § 3.303; Hickson, 
supra.  But the absence of any one element will result in the 
denial of service connection.  Coburn v. Nicholson, 19 Vet. 
App. 427 (2006).  None of these additional disorders were 
reported during service or for many years (indeed decades) 
after service, nor is there any competent medical evidence 
otherwise linking these additional disorders to the Veteran's 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

With respect to osteoarthritis of the right hip and of the 
right knee and right ankle, The Veteran's service treatment 
records are entirely unremarkable for any complaints, 
findings, or diagnoses referable to pathology of the right 
knee or right ankle or degenerative arthritis of those joints 
and of the right hip for that matter.  Osteoarthritis or 
degenerative arthritis of the right hip, right knee, and 
right ankle are first shown many years (indeed decades) after 
service in 2004 and 2005, respectively, some 37 years or more 
after service.  Moreover, the June 2008 VA compensation 
examiner explained that the pre-existing SCFE essentially 
predisposed the Veteran to later developing osteoarthritis in 
this hip, even if not until decades later.  It therefore must 
be concluded that the osteoarthritis in the Veteran's right 
hip, right knee, and right ankle was not shown during service 
or to a compensable degree of at least 10-percent disabling 
within one year after his discharge from service - meaning 
prior to June 1968.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  There also is no medical opinion 
evidence otherwise linking the osteoarthritis either in the 
Veteran's right hip, knee or ankle to his military service.



Finally, the Board has considered the Veteran's lay 
statements and his testimony during his February 2009 Travel 
Board hearing.  While he is competent to describe the 
symptoms he experienced prior to service, during service, and 
during the many years since (such as pain, etc.), he does not 
have the necessary medical training and/or expertise to 
comment or give a probative opinion on the etiology of his 
right hip SCFE or osteoarthritis, or concerning the 
osteoarthritis affecting his right knee and ankle.  These are 
medical, not lay, determinations.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997). See also Bostain v. West, 11 Vet. App. 
124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) stated that lay evidence is competent and 
sufficient in certain instances related to medical matters.  
Specifically, the Federal Circuit Court commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims (Court/CAVC) has held that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")); see also Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

Here, though, the Veteran's contentions regarding a 
relationship between his claimed disabilities and his period 
of military service are not statements merely about 
symptomatology (like pain, etc.), an observable medical 
condition, or a contemporaneous medical diagnosis, and 
clearly fall within the realm of requiring medical expertise, 
which he simply does not have.  As a lay person, he is not 
qualified through education, training, and expertise to offer 
an opinion on a medical diagnosis, not capable of lay 
observation, or on medical causation.  His statements 
concerning right hip, right knee or right ankle symptoms 
since service, while speaking to continuity of symptoms since 
service, are not supported by medical evidence showing a 
correlation between these symptoms and his military service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  And, in fact, his lay statements are outweighed 
by the medical evidence, including in particular the June 
2008 VA compensation examiner's opinion, discounting the 
notion of any such relationship between the current 
symptomatology and service.  Jandreau, supra.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for right hip, knee, and ankle disorders.  
As such, there is no reasonable doubt to resolve in the 
Veteran's favor, and his claims must be denied.  38 C.F.R. § 
3.102.


ORDER

Service connection for a right hip disorder to include 
osteoarthritis is denied.  

Service connection for osteoarthritis of the right knee is 
denied.  

Service connection for osteoarthritis arthritis of the right 
ankle is denied.  


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


